Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 5/25/2021.
Response to Amendment
2.	Claims 1, 11 have been amended.
Response to Arguments
3.	Applicants arguments filed have been considered and are persuasive.
	The objection to claim 11 and rejection of claim 9 are overcome.
Allowable Subject Matter
4.	Claims 1-11 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: the claims are allowed as they further teach a system for processing natural language queries using natural language modules created by developers, and selecting a module for inclusion with an associated price.

	The closest prior art of record teaches:
	Chiu teaches speech recognition and associated charges;
	Kennewick teaches licensing agents for use in natural language understanding;
	Yeracaris teaches testing ASRs and implementing in a system;
	McMilan teaches a system for developers and users to manage licenses for particular applications.

	However neither of the closest prior art specifically teaches alone or in combination the limitations of claim 1.
Therefore the closest art of record does not teach or make obvious the limitations of the claim.

The additional independent claims are allowed for similar rationale and reasoning as claim 1.
The dependent claims are allowed as they further limit the parent claims.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAUN ROBERTS/Primary Examiner, Art Unit 2657